EXHIBIT 99.1 FOR IMMEDIATE RELEASE Bridgeline Software Changes Name to Bridgeline Digital Name Change Emphasizes Commitment to Digital and Interactive Technology Solutions Woburn, MA March 23, 2010 - Bridgeline Software (NASDAQ: BLSW), a developer of unified web application management software and award-winning interactive technology solutions, announced today that it has changed its name to Bridgeline Digital (NASDAQ:BLIN). The new name change is effective immediately and draws upon the company’s strategic commitment to digital and interactive technologies. “Over the past decade, Bridgeline has progressed into much more than a software company,” says President & CEO, Thomas Massie. “Our focus has always been on delivering world-class interactive technology solutions that positively impact our customers’ competitiveness and profitability. Increasingly, however, these solutions are being strategically driven from the business side. We feel strongly that “Bridgeline Digital” is a more accurate reflection of the evolving mix of award-winning web based products and services that we deliver.” Effective March 23, 2010, Bridgeline's common stock begins trading on the NASDAQ Capital Market under the ticker symbol "BLIN”. About Bridgeline Digital Bridgeline Digital is a developer of web application management software and award-winning interactive business technology solutions that help organizations optimize business processes. The iAPPS Product Suite is an innovative SaaS solution that unifies Content Management,
